DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “wherein the actuating unit is formed as a motor unit and as a tensioning force unit”, as claimed in claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the claim limitation “wherein the actuating unit is formed as a motor unit and as a tensioning force unit” is unclear and does not appear to be illustrated in the drawings. Additionally, it is entirely unclear what is being claimed by the phrase “wherein the actuating unit is formed as a motor unit and as a tensioning force unit”, and the drawings must show every feature of the invention specified in the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite “wherein the actuating unit is formed as a motor unit and as a tensioning force unit”. This renders the claims indefinite, as the phrase “wherein the actuating unit is formed as a motor unit and as a tensioning force unit” is vague and unclear. Examiner notes that the disclosure as originally filed does not appear to define or describe what exactly a “a tensioning force unit” is considered to be, and therefore, it is entirely unclear what an “actuating unit” that is “formed as a motor unit and as a tensioning force unit” is considered to be.  Examiner further notes that Applicants specification briefly mentions a “tensioning force unit” on page 7, including “the actuating unit be formed as a tensioning force unit and the movement of the axle assembly of the door actuator be performed by the tensioning force unit. A tensioning force unit allows for a particularly inexpensive solution of developing the force for the movement of the axle assembly”, “simple structural means can influence the tensioning force curve of a tensioning force unit and thus advantageously influence the opening”, and “Additionally or alternatively to a force of a motor unit for the movement of the axle assembly, a tensioning force of a tensioning force unit can be developed”. However, no mention of what a “tensioning force unit” is actually considered to be (i.e. structural or functional elements), including any structure of any kind, can be found. Additionally, page 12 of Applicants specification simply recites “In an inventive door drive, it can be likewise intended that the actuating unit be formed as a motor unit and/or as a tensioning force unit”. It is therefore entirely unclear what is being claimed by the term “tensioning force unit”, and the claim limitation “wherein the actuating unit is formed as a motor unit and as a tensioning force unit” renders the claim indefinite. Appropriate correction is required.
Claims 5-8, 10-11, and 13-15 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Hass (US 2006/0244271).
Regarding claim 9, as best understood, Hass discloses a door drive including a door actuator with a mounting section (Figure 3, element 12) for the attachment to a counter- mounting section of a door (See at least Figures 10a-17b), an attachment device (Figure 3, element 20) for the attachment to a counter-attachment section of the door (See at least Figures 10a-17b) and a lever mechanism (Figure 3, considered combination of elements 14 and 16) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position and an opening position, wherein the attachment device is disposed at the first end of the lever mechanism and an axle assembly (See at least Figures 3-5 and 13, element 48) of the door actuator at a second end of the lever mechanism, and with an actuating unit (See at least Figures 4-6 and 13, considered at least element 24 including elements 30, 31, 32, 34) of the door actuator for moving the axle assembly of the door actuator, wherein the actuating unit is formed as a motor unit (element 30 is a “motor unit”) and as a tensioning force unit (See at least Figures 4-6, at least element 34 experiences  “tension” during operation. Additionally, element 24 applies rotational force to elements 14 and 16, which include portions that necessarily experience both tension and compression during operation of the door drive), and the motor unit and the tensioning force unit performs the movement of the axle assembly of the door actuator (Figure 13, Examiner notes that at least elements 30, 31, 32 ,34  “performs the movement” of element 48) [wherein the actuating unit is able to move the axle assembly of the door actuator into at least one first lever mounting position and into at least one second lever mounting position]*.  
Examiner’s note: *The above statement in brackets is an example of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door drive, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door drive disclosed by Hass is entirely capable of the intended use statement. Examiner notes that element 24 is “able” to move the axle assembly into a wide range of various positions. Additionally, the terms “first lever mounting position” and “second lever mounting position” are considered to very broad terms with a very wide range of reasonable interpretations. Further, Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 10, Hass discloses wherein the axle assembly is mobile at least from a closing position into an opening position via at least one lever mounting position (See at least Figures 11a-15b)
Regarding claim 11, as best understood, Hass discloses wherein the door actuator includes at least one abutment for the movement of the axle assembly and/or of the lever mechanism at least at one of the closing position, lever mounting position and the opening position (Examiner notes that the “abutment” is considered to be elements 40, 42, 44, 46).
Regarding claim 15, Hass discloses wherein a computing unit of the door drive is formed with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing the lever mounting positions (See at least paragraphs [0078-0082]).


Claims 9-11 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Beran (US 5,687,507).
Regarding claim 9, as best understood, Beran discloses a door drive including a door actuator with a mounting section (Figure 1, shown but not explicitly labeled) for the attachment to a counter- mounting section of a door (See Figure 1), an attachment device (See Figure 1) for the attachment to a counter-attachment section of the door and a lever mechanism (Figure 1, at least element 32) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position and an opening position (See at least column 4, lines 30-37), wherein the attachment device is disposed at the first end of the lever mechanism and an axle assembly (See at least Figure 7, element 33) of the door actuator at a second end of the lever mechanism, and with an actuating unit (See at least Figures 2-4 and 7, considered combination of at least elements 93, 53, 31, 37, 91, and 45) of the door actuator for moving the axle assembly of the door actuator , wherein the actuating unit is formed as a motor unit (element 93 is a “motor unit”) and as a tensioning force unit (Figure 4, elements 45, 91 and 37 are considered to satisfy the broad term “tensioning force unit”), and the motor unit and the tensioning force unit performs the movement of the axle assembly of the door actuator [wherein the actuating unit is able to move the axle assembly of the door actuator into at least one first lever mounting position and into at least one second lever mounting position].*
Examiner’s note: *The above statement in brackets is an example of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door drive, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door drive disclosed by Beran is entirely capable of the intended use statement. Examiner notes that element 93 is “able” to move the axle assembly into a wide range of various positions. Additionally, the terms “first lever mounting position” and “second lever mounting position” are considered to very broad terms with a very wide range of reasonable interpretations. Further, Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 10, Beran discloses wherein the axle assembly is mobile at least from a closing position into an opening position via at least one lever mounting position (See Figures 1, See at least column 4, lines 24-41)
Regarding claim 11, as best understood, Beran discloses wherein the door actuator includes at least one abutment for the movement of the axle assembly and of the lever mechanism at least at one of the closing position, lever mounting position and/or the opening position (Examiner notes that the “abutment” is considered to be element 37).
Regarding claim 14, Beran discloses wherein the actuating unit is able to move the axle assembly of the door actuator into a first lever mounting position or into a second lever mounting position, based on a switch position of a switch of the door drive (See at least Figure 9A, element 133, column 7, lines 47-58).
Regarding claim 15, Beran discloses wherein a computing unit of the door drive is formed with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing the lever mounting positions (See Figure 10D, See at least column 9, lines 44-60).


Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Regarding the argument “there is no corresponding tensioning force unit in Hass”: Examiner disagrees, and notes that the term “tensioning force unit” is indefinite (See rejection under 35 U.S.C. 112(b) above), since Applicant provides no structural or functional details or description of what exactly a “tensioning force unit” is considered to be, for examination purposes, “tensioning force unit” is considered to be a very broad term (i.e. a “unit” that applies or encounters a “tensioning force” of some kind). Examiner notes that Applicants disclosure as originally filed does not define the term “tensioning force unit” in any way, or require any structural elements that would outline or describe what exactly a “tensioning force unit” is considered to be, and it is therefore unclear why the actuating unit of Hass is not considered to be a “tensioning force unit”. Additionally, Examiner notes at least element 34 of Hass experiences “tension” during operation, and element 24 applies rotational force to elements 14 and 16, which include portions that necessarily experience both tension and compression during operation of the door drive.

Regarding the argument “there is no corresponding tensioning force unit in Beran”: Examiner disagrees, and notes that the term “tensioning force unit” is indefinite (See rejection under 35 U.S.C. 112(b) above), since Applicant provides no structural or functional details or description of what exactly a “tensioning force unit” is considered to be, for examination purposes, “tensioning force unit” is considered to be a very broad term (i.e. a “unit” that applies or encounters a “tensioning force” of some kind). Examiner notes that Applicants disclosure as originally filed does not define the term “tensioning force unit” in any way, or require any structural elements that would outline or describe what exactly a “tensioning force unit” is considered to be, and it is therefore unclear why the actuating unit of Beran is not considered to be a “tensioning force unit”.
Additionally, as best understood, Examiner notes that elements 45, 91 and 37 are considered to satisfy the broad term “tensioning force unit”, since portions of at least elements 45 and 91 undergo both tension and compression during operation of the door drive of Beran.

Allowable Subject Matter
As best understood, Examiner believes that Claims 1 and 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As best understood, Examiner believes that Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634